       Case 1:19-cv-01743-JMC Document 1-12 Filed 06/14/19 Page 1 of 12



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
                             BALTIMORE DIVISION

_____________________________________

ASBESTOS WORKERS LOCAL 24
MEDICAL FUND
7130 Columbia Gateway Drive, Suite A
Columbia, Maryland 21406
Howard County

and

RONALD S. SHEGOGUE, SCOTT
GRANT, BRIAN S. CAVEY, ROBERT S.
MCCOURT, JONATHAN POTTER, and
KEVIN P. ORCHARD
as Trustees of the
ASBESTOS WORKERS LOCAL 24
MEDICAL FUND
7130 Columbia Gateway Drive, Suite A
Columbia, Maryland 21406
Howard County

and

ASBESTOS WORKERS LOCAL 24
PENSION FUND
7130 Columbia Gateway Drive, Suite A
Columbia, Maryland 21406
Howard County

and                                            Civil Action No. 1:19-cv-1743

BRIAN S. CAVEY, JONATHAN
POTTER, MIKE MONEYMAKER,
FORREST WARMAN, RICK SCHMID,
and STEVE PUMPHREY
as Trustees of the
ASBESTOS WORKERS LOCAL 24
PENSION FUND
7130 Columbia Gateway Drive, Suite A
Columbia, Maryland 21406
Howard County
       Case 1:19-cv-01743-JMC Document 1-12 Filed 06/14/19 Page 2 of 12




and

ASBESTOS WORKERS LOCAL 24
APPRENTICESHIP FUND
7130 Columbia Gateway Drive, Suite A
Columbia, Maryland 21406
Howard County

and

BRIAN S. CAVEY, WILFREDO MATA,
ROBERT MCCOURT, FORREST
WARMAN, MATTHEW STILLITANO
and KEN GRAVES                                             Additional Required Service under
as Trustees of the                                         29 U.S.C. § 1132(h) to:
ASBESTOS WORKERS LOCAL 24
APPRENTICESHIP FUND                                        U.S. Department of Labor
7130 Columbia Gateway Drive, Suite A                       Attn: Assistant Solicitor
Columbia, Maryland 21406                                     for Plan Benefits Security
Howard County                                              200 Constitution Ave., N.W.
                                                           Washington, DC 20210
                             Plaintiffs,
                                                           U.S. Department of Treasury
vs.                                                        Attn: Secretary of the Treasury
                                                           1500 Pennsylvania Avenue, NW
Z & E ENTERPRISES, INC.                                    Washington, D.C. 20220
d/b/a MID-ATLANTIC
CONSTRUCTION GROUP
4161 Cadle Creek Rd.
Edgewater, Maryland 21037
Anne Arundel County

                             Defendant.



COMPLAINT UNDER ERISA FOR OUTSTANDING EMPLOYER CONTRIBUTIONS,
      INTEREST, LIQUIDATED DAMAGES AND INJUNCTIVE RELIEF

                            Introduction, Jurisdiction and Venue

       1.     This is a civil action brought by the Trustees of three employee benefit plans

pursuant to Sections 502(a)(3), (d)(1), (g)(2) and 515 of the Employee Retirement Income Security

                                               2
        Case 1:19-cv-01743-JMC Document 1-12 Filed 06/14/19 Page 3 of 12



Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1132(a)(3), (d)(1), (g) and 1145, and Section

301(a) of the Labor Management Relations Act of 1947, as amended (“LMRA”), 29 U.S.C. §

185(a) to collect unpaid collectively bargained contributions, interest, and liquidated damages

owed by Defendant, and for injunctive relief.

        2.      Jurisdiction is conferred upon this Court by Section 502(e) and (f) of ERISA, 29

U.S.C. § 1132(e) and (f), and Section 301 of the LMRA, 29 U.S.C. § 185. Jurisdiction also lies

under 28 U.S.C. § 1331.

        3.      Venue is proper under Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), as the

Asbestos Workers Local 24 Medical Fund, the Asbestos Workers Local 24 Pension Fund, and the

Asbestos Workers Local 24 Apprenticeship Fund are administered in this District and Defendant

transacts business in this District.

        4.      Pursuant to Section 502(h) of ERISA, 29 U.S.C. § 1132(h), a copy of this complaint

will be served upon the Secretary of Labor and the Secretary of the Treasury by certified mail on

or about the date of filing.

                                             Parties

        5.      Plaintiff Asbestos Workers Local 24 Medical Fund (“Medical Fund”), is an

employee welfare benefit plan within the meaning of Section 3(1) of ERISA, 29 U.S.C. § 1002(1),

and a multiemployer plan within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. §

1002(37)(A), established and maintained for the purpose of providing health care and other welfare

benefits to eligible employees, their families and dependents. The Medical Fund was established

and exists pursuant to the collective bargaining agreements between the International Association

of Heat and Frost Insulators and Allied Workers, Local 24 (“Union”) and certain employers. The

Medical Fund is a jointly administered Trust Fund established pursuant to Section 302(c)(5) of the

                                                3
          Case 1:19-cv-01743-JMC Document 1-12 Filed 06/14/19 Page 4 of 12



LMRA, 29 U.S.C. § 186(c)(5). The Medical Fund is administered at 7130 Columbia Gateway

Drive, Suite A, Columbia, Maryland, 21406.

          6.     Plaintiff Trustees of the Medical Fund, Robert S. McCourt, Brian Cavey, Jonathan

Potter, Scott Grant, Ronald S. Shegogue, and Kevin P. Orchard, are the duly authorized Trustees

of the Medical Fund, whose duty it is to administer the Medical Fund for the benefit of the

participants and beneficiaries of the Medical Fund. The Trustees are authorized and empowered

to maintain this action.

          7.     Plaintiff Asbestos Workers Local 24 Pension Fund (“Pension Fund”), is an

employee pension benefit plan within the meaning of Section 3(2) of ERISA, 29 U.S.C. § 1002(2),

and a multiemployer plan within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. §

1002(37)(A), established and maintained for the purpose of providing pension benefits to eligible

employees. The Pension Fund was established and exists pursuant to the collective bargaining

agreements between the Union and certain employers, and provides two plans of benefits: a

Defined Benefit Pension and a Defined Contribution Pension. The Pension Fund is a jointly

administered Trust Fund established pursuant to Section 302(c)(5) of the LMRA, 29 U.S.C. §

186(c)(5).     The Pension Fund is administered at 7130 Columbia Gateway Drive, Suite A,

Columbia, Maryland, 21406

          8.     Plaintiff Trustees of the Pension Fund, Brian S. Cavey, Jonathan Potter, Steve

Pumphrey, Rick Schmid, and Forrest Warman, are the duly authorized Trustees of the Pension

Fund, whose duty it is to administer the Pension Fund for the benefit of the participants and

beneficiaries of the Pension Fund. The Trustees are authorized and empowered to maintain this

action.



                                                 4
        Case 1:19-cv-01743-JMC Document 1-12 Filed 06/14/19 Page 5 of 12



        9.     Plaintiff Asbestos Workers Local 24 Apprenticeship Fund (“Apprenticeship

Fund”), is an employee welfare plan within the meaning of Section 3(1) of ERISA, 29 U.S.C. §

1002(1), and a multiemployer plan within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C.

§ 1002(37)(A), established and maintained for the purpose of providing job training benefits to

eligible employees and apprenticeship training to potential employees. The Apprenticeship Fund

was established and exists pursuant to the collective bargaining agreements between the Union

and certain employers. The Apprenticeship Fund is a jointly administered Trust Fund established

pursuant to Section 302(c)(6) of the LMRA, 29 U.S.C. § 186(c)(6). The Apprenticeship Fund is

administered at 7130 Columbia Gateway Drive, Suite A, Columbia, Maryland, 21406.

        10.    Plaintiff Trustees of the Apprenticeship Fund, Ken Graves, Brian Cavey, Robert

McCourt, Forrest Warman, Matthew Stillitano and Wilfredo Mata, are the duly authorized

Trustees of the Apprenticeship Fund, whose duty it is to administer the Apprenticeship Fund for

the benefit of the participants and beneficiaries of the Apprenticeship Fund. The Trustees are

authorized and empowered to maintain this action.

        11.    Defendant Z & E Enterprises, d/b/a Mid-Atlantic Construction Group,

(“Defendant” or “Mid-Atlantic”) is a corporation operating under the laws of the state of Maryland,

with an address of 4161 Cadle Creek Rd., Edgewater, Maryland 21037 and transacting business in

Maryland in the insulation industry and at all times herein was an “employer in an industry

affecting commerce” as defined in Sections 501(1), (3), and 2(2) of the LMRA, 29 U.S.C. §§

142(1), (3) and 152(2); Section 3(5), (9), (11), (12) of ERISA, 29 U.S.C. § 1002(2), (5), (9), (11),

(12).




                                                 5
        Case 1:19-cv-01743-JMC Document 1-12 Filed 06/14/19 Page 6 of 12



       12.      At all times herein, Defendant was an employer “in an industry affecting

commerce” as defined in Section 3(5), (9), (11), and (12) of ERISA, 29 U.S.C. §§ 1002(5), (9),

(11), and (12), and Section 2(2), (6), and (7) of the LMRA, 29 U.S.C. §§ 152(2), (6), and (7).

                                  FACTUAL BACKGROUND

       13.      Defendant was bound to a series of collective bargaining agreements that

established the terms and conditions of employment for their employees, known as the Joint Trade

Agreement. Defendant was bound to a Joint Trade Agreement covering the period from October

1, 2009 through September 30, 2012 (the “2009 Joint Trade Agreement”) and to a Joint Trade

Agreement covering the periods from October 1, 2006 to September 30, 2009 (the “2006 Joint

Trade Agreement”) (collectively referred to as the “Joint Trade Agreements”). True and correct

copies of the 2006 Joint Trade Agreement, and the 2009 Joint Trade Agreement are attached hereto

as Plaintiffs’ Exhibits A and B respectively.

       14.      In accordance with the Joint Trade Agreements, the Defendant must make

contributions to the Medical Fund, Pension Fund and Apprenticeship Fund in a specified amount

for each hour that the Defendant is obligated to pay compensation to employees covered under the

respective Joint Trade Agreements (“Covered Employment”). Defendant is also required to remit

contribution reports reflecting hours worked and wages paid for Covered Employment. Exs. A &

B, Art. X(A).

       15.      The 2006 Joint Trade Agreement requires a signatory employer to contribute $5.59

per hour to the Medical Fund for each hour of Covered Employment by Journeymen and $5.54 for

each hour of Covered Employment by Apprentices. Ex. A, Art. X(A). The 2009 Joint Trade

Agreement requires a signatory employer to contribute $5.74 to the Medical Fund for each hour

of Covered Employment. See Exhibit B at Article X(A).

                                                6
        Case 1:19-cv-01743-JMC Document 1-12 Filed 06/14/19 Page 7 of 12



       16.     The 2006 Joint Trade Agreement requires a signatory employer to contribute $6.42

per hour to the Pension Fund for each hour of Covered Employment. Ex. A, Art. X(B). The 2009

Joint Trade Agreement requires a signatory employer to contribute $7.77 to the Pension Fund for

each hour of Covered Employment. Ex. B, Art. X(B).

       17.     The 2006 Joint Trade Agreement and 2009 Joint Trade Agreement require a

signatory employer to forward to the Apprenticeship Fund Trustees $.30 (thirty cents) for each

hour worked by Journeymen ($.15 as an employer contribution and $.15 as a deduction from the

employee’s pay), and $.55 (fifty-five cents) for each hour worked by Apprentices ($.40 as an

employer contribution and $.15 as a deduction from the employee’s pay). Exs. A & B, Art. X(C).

       18.     Defendant is also independently obligated to make contributions to the Funds

pursuant to Section 515 of ERISA, 29 U.S.C. § 1145, which provides that “[e]very employer who

is obligated to make contributions to a multiemployer plan under the terms of the plan or under

the terms of a collectively bargained agreement shall, to the extent not inconsistent with law, make

such contributions in accordance with the terms and conditions of such plan or such agreement.”

                     The Funds’ Trust Agreements and Collection Policy

       19.     The Medical Fund exists pursuant to the terms of the Agreement and Declaration

of Trust of the International Association of Heat and Frost Insulators and Asbestos Workers Local

24 Medical Fund (the “Medical Trust Agreement”). A true and correct copy of the Medical Trust

Agreement is attached hereto as Plaintiffs’ Exhibit C. Pursuant to Article X of the 2006 and 2009

Joint Trade Agreements, Defendant agreed to be bound by the Medical Trust Agreement. Exs. A

& B, Art. X(A). Under Article XI, Sections E and F of the Medical Trust Agreement, the Medical

Fund assesses interest, at a rate determined by the Trustees, and liquidated damages, at the rate of

20% of the delinquent amount, on underpaid and late paid contributions. Under Article XI, Section

                                                 7
        Case 1:19-cv-01743-JMC Document 1-12 Filed 06/14/19 Page 8 of 12



F of the Medical Trust Agreement, “[t]he Trustees are empowered to collect all amounts owed

through any means they so choose.” Ex. C, Art. XI, Secs. E & F.

       20.     The Pension Fund exists pursuant to the terms of the Restated Trust Agreement of

the International Association of Heat and Frost Insulators and Asbestos Workers Local 24 Pension

Fund (the “Pension Trust Agreement”). A true and correct copy of the Pension Trust Agreement

is attached hereto as Plaintiffs’ Exhibit D. Pursuant to Article X of the 2006 and 2009 Joint Trade

Agreements, Defendant agreed to be bound by the Pension Trust Agreement. Exs. A & B, Art.

X(B). The Pension Fund provides both defined benefit and defined contribution retirement

benefits, subject to the type of contributions employers are contractually required to make. Under

Article V, Section 3 of the Pension Trust Agreement, the Trustees are “empowered to demand,

collect and receive Employer payments and all other money and property to which the Trustees

maybe entitled” and may take any administrative or legal steps to do so that they deem in the

Pension Fund’s best interest. Under Article V, Section 5 of the Pension Trust Agreement, the

Trustees may require the payment of liquidated damages and other costs and expenses arising out

of delinquent contributions. Ex. D, Art. V, Sec. 5.

       21.     The Apprenticeship Fund exists pursuant to the terms of the Agreement and

Declaration of Trust of the International Association of Heat and Frost Insulators and Asbestos

Workers Local 24 Apprenticeship Fund (the “Apprenticeship Trust Agreement”). A true and

correct copy of the Apprenticeship Trust Agreement is attached hereto as Plaintiffs’ Exhibit E.

Pursuant to Article X of the 2006 and 2009 Joint Trade Agreements, Defendant agreed to be bound

by the Medical Trust Agreement. Exs. A & B, Art. X(C). Under Article IV, Section 2 of the

Apprenticeship Trust Agreement, “[t]he Trustees may compel and enforce the payment of the

contributions in any manner which they may deem proper; and the Trustees may make such

                                                 8
        Case 1:19-cv-01743-JMC Document 1-12 Filed 06/14/19 Page 9 of 12



additional rules and regulations to facilitate and enforce the collection and payment thereof as they

may deem appropriate.” Ex. E, Art. IV, Sec. 2.

       22.     In order to implement and execute the terms and conditions of the Funds, the

Trustees of the Funds published and adopted a joint collection policy establishing the steps and

responsibilities of the Trustees, the Funds’ administrators, the attorneys and auditors in the

collections process. A true and correct copy of the joint Collection Policy is attached hereto as

Plaintiffs’ Exhibit F. Pursuant to the 2006 and 2009 Joint Trade Agreements, Defendant expressly

agreed to adopt and Delinquency Collection and Enforcement Policy as adopted by the Trustees

for the Medical, Pension, and Apprenticeship Funds. Exs. A & B, Art. X.

       23.     Pursuant to the Collection Policy, Defendant is required to submit contributions

and reports to the Funds on or before the fifteenth day of each month for payroll periods ending

the previous month. Ex. F, ¶ 1.

       24.     In addition, pursuant to the Collection Policy, the Defendant is required to pay

interest and liquidated damages on all untimely contributions or failures to contribute. Specifically,

Defendant is required to pay interest at the rate of 18% per annum, and liquidated damages

assessed in the amount that is the greater of the amount of interest charged or 20% of the delinquent

amount. Ex. F, ¶¶ 4-5.

       25.     Pursuant to the Collection Policy, Defendant is also required to pay the Funds’

“costs and expenses of litigation, including attorneys’ fees.” Ex. F, Miscellaneous, Sec. 1.

       26.     Pursuant to Section 502(g) of ERISA, if judgment is entered against Defendant,

Plaintiff Funds are entitled to an award of unpaid contributions; interest on the unpaid

contributions; an amount equal to the greater of the interest on the unpaid contributions or



                                                  9
       Case 1:19-cv-01743-JMC Document 1-12 Filed 06/14/19 Page 10 of 12



liquidated damages provided for under the terms of the Funds’ plans; reasonable attorneys’ fees

and costs, and other legal or equitable relief as deemed appropriate by the court.

       27.     The respective Trust Agreements empower the Trustees to examine the payroll

records and books of any participating employer when deemed necessary for the administration of

the Funds. See Ex. C, Art. XI, Sec. C; Ex. D, Art. V, Sec. 4; Ex. E, Art. IV, Sec. 6. The purpose of

an audit is to verify the employer’s self-reporting of hours of Covered Employment and therefore

ensure that such employer has remitted the appropriate amount of contributions to the Funds on

behalf of each applicable employee. The Collection Policy states that if an under-payment is

discovered as the result of an audit, the employer is responsible for paying the cost of the audit in

addition to interest and liquidated damages on the underpaid amounts. Ex. F, Audits, Sec. 5.

       28.     The Funds conducted a payroll audit (“Audit”) of Defendant for the period of

January 2011 through August 2013 (“Audit Period”). See Audit, attached as Exhibit G. The Audit

revealed that Defendant failed to make all required contributions to the Funds for the Audit Period.

       29.     The Audit reflects that Defendant owes $39,731.081 in unpaid contributions to the

Funds for the period of January 2011 through September 2012. In accordance with the Collection

Policy, which provides that delinquent employers must pay interest at the rate of 8% per annum

and liquidated damages of the greater of the amount of interest charged or 20% of the delinquent

amount, Defendant owes $50,597.96 in interest and $50,597.96 in liquidated damages.

Accordingly, Mid-Atlantic owes a total of $140,927.00 for the Audit.              While the Audit

contributions remain unpaid, interest continues to accrue on these delinquent contributions.

                                             COUNT I


1
 The Funds are only pursuing amounts owed revealed by audit for the period of January 2011 through
September 2012 in this action. Accordingly, contributions sought in this Complaint are lower than the
amounts reflected in Exhibit G.
                                                 10
       Case 1:19-cv-01743-JMC Document 1-12 Filed 06/14/19 Page 11 of 12



       30.     Plaintiffs realleges and incorporates Paragraphs 1 through 29.

       31.     This claim arises under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§

1132(a)(3) and 1145.

       32.     Pursuant to federal law and the terms of the Joint Trade Agreements and the Funds’

Collection Policy, Defendant owes $50,597.96 in interest and $50,597.96 in liquidated damages

as well as $39,731.08 in unpaid contributions to the Funds.

       33.     Accordingly, Defendant owes a total of $140,927.00 to Plaintiff Funds in unpaid

contributions, unpaid interest, and liquidated damages.

       34.     Prior to commencing this lawsuit, the Funds have communicated to Defendant in

an attempt to obtain the outstanding amounts. Defendant has refused to make payment on the

amounts due. There is little prospect that, lacking judicial compulsion, Defendant will satisfy its

obligations to the Funds, and pay the amounts owed.

       WHEREFORE, Plaintiffs pray for Judgment as follows:

       1.      Declare Defendant delinquent in remitting contributions to the Funds pursuant to

the Joint Trade Agreements;

       2.      Award Plaintiffs judgment against Defendant for $140,927.00 in contributions,

interest and liquidated damages;

       3.      Award Plaintiffs costs and reasonable attorneys’ fees, pursuant to section 502(g)(2)

of ERISA; 29 U.S.C. § 1132(g)(2);

       4.      Award additional pre and post judgment interest on the amounts awarded above

until the date of payment;

       5.      Retain jurisdiction of this case pending compliance with its Orders; and

       6.      Grant such other relief as the Court may deem appropriate.

                                                11
      Case 1:19-cv-01743-JMC Document 1-12 Filed 06/14/19 Page 12 of 12




                                   Respectfully Submitted,


                                   ___/s/ Andrew K. Lin___________________
                                   Andrew K. Lin (MD Bar # 18326)
                                   Mooney, Green, Saindon, Murphy & Welch
                                   1920 L Street, NW, Suite 400
                                   Washington, D.C. 20036
                                   (202) 783-0010
                                   (202) 783-6088 Facsimile
                                   alin@mooneygreen.com
                                   Counsel for the Plaintiff
Date: June 14, 2019




                                     12
